Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 01/14/2022 in response to the Office Action of 10/15/2021 is acknowledged and has been entered.
	Applicant has elected the antibody pembrolizumab as species of therapeutic agents, prostate cancer as species of cancer, prostate-specific antigen (PSA) as species of tumor-associated antigens (TAA).

3.	Claims 1-21 are pending in the application. Claims 7-11 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.

4.	Claims 1-6 and 12-21 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and 120 for benefit of the earlier filing date of applications, is acknowledged.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6. 	Claims 1-4, 15-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. Claims 1-4, 15-18 and 20 are directed to a correlation of judicial exception, for example, correlation of Trop-2+ CTCs with cancer, this type of correlation is a consequence of natural processes, 

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-6 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (British Journal of Cancer, 2008, 99: 1290–1295, IDS) in view of Mikolajczyk et al. (WO 2010/111388, published on 09/30/2010, IDS) and further in view of Clinical Trial NCT01631552 (version of 6/28/2012, IDS).
	Claims 1-6 and 15-21 are herein drawn to a method of diagnosing Trop-2+ tumors comprising: a) exposing an anti-Trop-2 antibody or antigen-binding fragment thereof to blood, serum or plasma from a subject suspected of having a Trop-2+ cancer, wherein the anti-Trop-2 antibody or fragment thereof is the sole anti-TAA (tumor associated antigen) capture antibody; b) allowing the anti-Trop-2 antibody or fragment thereof to bind to Trop-2+ circulating tumor cells (CTCs); c) collecting Trop-2+ CTCs bound to the anti-Trop-2 antibody or fragment thereof, and d) analyzing the Trop-2+ CTCs for the presence of one or more cancer biomarkers, wherein the cancer biomarker is the copy number of Trop-2 genes per cell, wherein the presence of a copy number of Trop-2 of 3 or more per cell is predictive of response to an immunoconjugate, wherein the immunoconjugate is an anti-Trop-2 antibody-drug conjugate (ADC), wherein the anti-Trop-2 ADC is sacituzumab govitecan.
Fong et al. teach that TROP2 could be a novel prognostic biomarker for pancreatic cancer and targeting TROP2 might be a useful treatment approach for patients with pancreatic cancer overexpressing TROP2; see entire document, e.g. abstract. Fong et al. teach TROP2 expression was determined by immunohistochemistry using an anti-TROP2 antibody in tissue sample from a patient; see second paragraph of left col. on page 1291. 
Fong et al. do not teach detecting Trop-2 positive circulating tumor cells in blood sample from the patient.

	Mikolajczyk et al. teach a method of using anti-Trop-2 antibody to detect circulating tumor cells (CTCs) in blood samples from patients diagnosed with pancreatic cancer; see entire document, e.g. Examples 9 and 11-12. Mikolajczyk et al. teach that isolation of circulating tumor cells from a patient would allow the clinician to evaluate the cancer and monitor pathological changes in the patient's tumor, as well as evaluate the efficacy of any on-going drug treatments without conducting invasive biopsy procedures; see [003]. Mikolajczyk et al. teach that captured CTCs were analyzed by fluorescent in-situ hybridization (FISH); see [0074], [00119] and [00123].
Fong et al. in view of Mikolajczyk et al. do not teach treating a pancreatic cancer patient using anti-Trop-2 antibody conjugated SN-38.
However, this deficiency is remedied by Clinical Trial NCT01631552.
	Clinical Trial NCT01631552 teaches that IMMU-132 (also known as sacituzumab govitecan; see [0210] of the published instant application), a conjugate of hRS7 (anti-Trop2) antibody and SN-38, is to be administered to patients with any one of several cancers including pancreatic, colorectal, breast, lung, etc. The inclusion criteria require that the patient have been “previously treated with at least one prior therapeutic regimen”. See entire document, e.g. pages 1-4. This clearly suggests that the conjugate should be administered to those who are resistant to at least one other therapy. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat pancreatic cancer patient, comprising of steps: first detecting Trop-2 positive circulating tumor cells in blood sample from the patient, and then treating the patient with an anti-Trop-2 antibody conjugated SN-38. One would have been motivated to do so because Fong et al. teach that TROP2 could be a novel prognostic biomarker for pancreatic cancer and targeting TROP2 might be a useful treatment approach for patients with pancreatic cancer overexpressing TROP2; Mikolajczyk et al. teach a method of using anti-Trop-2 antibody to detect circulating tumor cells (CTCs) in blood samples from patients diagnosed with pancreatic cancer; Clinical Trial NCT01631552 teaches treating pancreatic cancer patient using hRS7 (anti-Trop2) conjugated SN-38. Thus, one of ordinary skill in the art would have a reasonable expectation of success that by combining .

11.	Claims 1 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. (British Journal of Cancer, 2008, 99: 1290–1295, IDS) in view of Mikolajczyk et al. (WO 2010/111388, published on 09/30/2010, IDS) and Clinical Trial NCT01631552 (version of 6/28/2012, IDS) as applied to claims 1-6 and 15-21 above, and further in view of Brahmer et al. (N Engl J Med 2012,366: 2455-65).
	Claims 12-14 are herein drawn to the method of claim 6, wherein the antibody is a checkpoint inhibitor antibody, wherein the checkpoint inhibitor antibody is BMS-936559.
	The teachings of Fong et al. in view of Mikolajczyk et al. and Clinical Trial NCT01631552 have been set forth in the above rejection of claims 1-6 and 15-21 under 35 U.S.C. 103.
Fong et al. in view of Mikolajczyk et al. and Clinical Trial NCT01631552 do not teach checkpoint inhibitor antibody (e.g. anti-PD-L1 antibody BMS-936559).
However, this deficiency is remedied by Brahmer et al.
Brahmer et al. teach treating pancreatic cancer using anti-PD-L1 antibody; see entire document, e.g. abstract. Brahmer et al. teach ipilimumab and BMS-936559; see left col. of page 2456.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references so as to treat pancreatic cancer patient, comprising of steps: first detecting Trop-2 positive circulating tumor cells in blood sample from the patient, and then treating the patient with prima facie obvious to combine two therapeutic agents, each of which is taught by the prior art to be useful for the same purpose, in order to form a combination that is to be used for the very same purpose. The idea of combining the first and second therapeutic agents to form a third flows logically from having the first and second been individually taught in the prior art.  See In re Kerkhoven, 205 USPQ 1069 (CCPA 1980); see M.P.E.P. § 2144.06. In this case, both anti-Trop-2 antibody conjugated SN-38 and anti-PD-L1 antibody are taught by the prior arts for treating pancreatic cancer.

Double Patenting
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	Claims 1-6 and 15-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,797,907.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-6 and 15-21 are herein drawn to a method of diagnosing and treating Trop-2+ tumors comprising: a) exposing an anti-Trop-2 antibody or antigen-binding fragment thereof to blood, serum or plasma from a subject suspected of having a Trop-2+ cancer, wherein the anti-Trop-2 antibody or fragment thereof is the sole anti-TAA (tumor associated antigen) capture antibody; b) allowing the anti-Trop-2 antibody or fragment thereof to bind to Trop-2+ circulating tumor cells (CTCs); c) collecting Trop-2+ CTCs bound to the anti-Trop-2 antibody or fragment thereof, and d) analyzing the Trop-2+ CTCs for the presence of one or more cancer biomarkers, further comprising administering to the subject an anti-Trop-2 ADC.
 Claims 1-15 of U.S. Patent No. 9,797,907 are drawn to a method of treating Trop-2+ tumors consisting of: a) exposing an anti-Trop-2 antibody or antigen-binding fragment thereof to blood from a subject suspected of having a Trop-2+ cancer;  b) allowing the anti-Trop-2 antibody or fragment thereof to bind to Trop-2+ circulating tumor 
Additionally, it is noted that 35 USC § 121 does not provide protection for continuation or continuation in-part applications, and this application is a continuation of USPN 9,797,907. See 92 USPQ2d 1289 Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

14.	Claims 1-6 and 15-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,436,788.  Although the conflicting claims are not identical, they are not patentably distinct from each other because for the following reasons:
Claims 1-6 and 15-21 are herein drawn to a method of diagnosing and treating Trop-2+ tumors comprising: a) exposing an anti-Trop-2 antibody or antigen-binding fragment thereof to blood, serum or plasma from a subject suspected of having a Trop-2+ cancer, wherein the anti-Trop-2 antibody or fragment thereof is the sole anti-TAA (tumor associated antigen) capture antibody; b) allowing the anti-Trop-2 antibody or fragment thereof to bind to Trop-2+ circulating tumor cells (CTCs); c) collecting Trop-2+ CTCs bound to the anti-Trop-2 antibody or fragment thereof, and d) analyzing the Trop-2+ CTCs for the presence of one or more cancer biomarkers, further comprising administering to the subject an anti-Trop-2 ADC.
 Claims 1-16 of U.S. Patent No. 10,436,788 are drawn to a method of treating Trop-2+ tumors consisting of: a) exposing an anti-Trop-2 antibody or antigen-binding fragment thereof to blood from a subject suspected of having a Trop-2+ cancer, wherein the anti-Trop-2 antibody or fragment thereof is the sole anti-TAA (tumor associated antigen) capture antibody; b) allowing the anti-Trop-2 antibody or fragment thereof to bind to Trop-2+ circulating tumor cells (CTCs); c) detecting CTCs bound to the anti-Trop-2 antibody or fragment thereof;  and d) treating the subject with an anti-Trop-2 antibody conjugated to at least one therapeutic agent.
Amgen Inc. v. F. Hoffmann-La Roche Ltd. (Fed. Cir. 2009) and Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc. 518 F.3d 1353 (Fed. Cir. 2008).   

Conclusion
15.	No claim is allowed.

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642